DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William Player on 16 Sept 2021.
The application has been amended as follows: 
1. (Currently amended) A dialysis machine, comprising, 
wherein the dialysis machine is configured to be used for at least one of hemodialysis and hemofiltration: a 
Allowable Subject Matter
Claims 1-2, 4-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the dialysis machine is configured to be used for at least one of hemodialysis and hemofiltration; a dialyzate system having a water inlet chamber; … a constant flow regulator provided between the water inlet and the water inlet chamber of the dialyzate system”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753